    Case 1:21-cv-00472 ECF No. 1, PageID.1 Filed 06/08/21 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION




GARY VAN MIDDE &
THERISSA VAN MIDDE
Plaintiffs,                              Case No. 21-cv-

                                         DEMAND FOR JURY TRIAL
                                         Fed.R.Civ.P.38(b)(1)

V


WAYD DUANE GORBY,
Defendant


Lyle Andrew Peck (P34259)
PECK & ASSOCIATES
Attorney for Plaintiffs
430 E. Lake Street
Petoskey, MI. 49770
Email: lyleandrewpeck@gmail.com
________________________________________________________________


                        FIRST CIVIL COMPLAINT

TO THE HONORABLE DISTRICT COURT JUDGE:

     Plaintiffs GARY VAN MIDDE and THERISSA VAN MIDDE husband and

wife, acting by and through their Attorney, Peck & Associates, by

Lyle Andrew Peck, files this First Civil         Complaint against WAYD

DUANE GORBY and for their cause of action would respectfully show

the Court as follows:


                       JURISDICTION AND VENUE
     Case 1:21-cv-00472 ECF No. 1, PageID.2 Filed 06/08/21 Page 2 of 14




1.   This civil action brought by GARY VAN MIDDE and THERISSA VAN

MIDDE husband and wife, is pursuant to subject matter jurisdiction

based on diversity of citizenship and the amount in controversy,

which exceeds the sum of $75,000.00 U.S. exclusive of interest

and costs. 28 U.S.C.A. 1332.

2.   Venue of this suit lies in the Southern Division Federal

District Court for Western Michigan pursuant to 28 U.S.C.A.§ 1391


                               THE PARTIES


3.   The Plaintiffs GARY VAN MIDDE and THERISSA VAN MIDDE husband

and wife, are citizens of Canada, residing in Goulais River,

Ontario, District of Algoma, Ontario, Canada and was, at all

material times, the driver and passenger in a 2017 Honda vehicle

bearing Ontario Licence Plates (“the Van Midde vehicle”), which

was owned and lawfully driven by Gary Van Midde on June 9, 2018.

4.   The   Plaintiff    Therissa   Jean   Van   Midde   resides   with    her

husband in Goulais River, Ontario, District of Algoma, Ontario,

Canada and was, at all material times, the loving wife of Gary

Alan Van Midde.

5.   The Defendant WAYD DUANE GORBY was, at all material times,

residing in the City of Allegan in the State of Michigan and was
                                     2
     Case 1:21-cv-00472 ECF No. 1, PageID.3 Filed 06/08/21 Page 3 of 14




the owner and operator of a 2011 Chevrolet Cruze bearing Michigan

Licence Plates.

6.   The Plaintiffs states that, on or about June 9, 2018 at

approximately 9:11 a.m., Gary Van Midde was the driver in the Van

Midde vehicle travelling in a southerly direction on US 131 in

Kent County Michigan.      At the very same time, the Defendant’s car

was travelling in excess of 70 mph at excessive speeds immediately

ahead and in front of Plaintiff’s vehicle, when Defendant lost

control causing him to veer to his left crossing the left passing

lane, then striking and bouncing off a concrete divider which

caused   him   to   turn   back   across   the   left   and   middle   lanes

immediately in front of the Plaintiff’s vehicle resulting in the

Plaintiff’s vehicle impacting head-on with passenger side of

Defendant’s vehicle at highway speeds. The Plaintiffs were both

transported to a Hospital via ambulance in Wyoming, Michigan in

Kent County.

7.   That this high-speed collision, with both vehicles travelling

resulted in a catastrophic impact. That Defendant’s vehicle went

out of control, sliding sideways, impacting a cement guardrail

embankment and bouncing back into the highway sideways causing an

unavoidable significant and traumatic collision. Defendant Wayd

                                     3
     Case 1:21-cv-00472 ECF No. 1, PageID.4 Filed 06/08/21 Page 4 of 14




Duane Gorby was charged with Hazardous violation of basic speed

law. The accident caused the Plaintiffs to sustain serious and

permanent injuries that was proximately caused by the collision

with the Defendant.

8.   That the Van Midde vehicle impacted Defendant’s vehicle

forcefully gutting the front section of the Honda bending the

frame causing the airbags to deploy.

9.   Because    of   the   accident,       the   both   vehicles   were   highly

damaged and written off.         The Plaintiff’s vehicle is depicted

below following the traumatic collision.




                                       4
      Case 1:21-cv-00472 ECF No. 1, PageID.5 Filed 06/08/21 Page 5 of 14




           (Gary and Therissa Honda vehicle after impact)




10.   The Defendant’s vehicle violently impacted the Plaintiff’s

vehicle.

11. The accident propelled both of the Plaintiffs who were belted

occupants violently impacting their bodies combined with the

                                      5
      Case 1:21-cv-00472 ECF No. 1, PageID.6 Filed 06/08/21 Page 6 of 14




explosions of the airbags inside the interior of the vehicle. The

impact and gyrations tossed the occupants abruptly causing spine

and head/neck, shoulder to slam violently in counter directions.

13.   As a result of the accident, Gary sustained permanent severe

and serious objective impairment of important physical, mental,

and psychological functions, some particulars of which are as

follows:


  a) MRI reflects objective central disc bulge at the C5 – 6
     level with left paracentral and posterior lateral disc
     protrusion.);

  b) hands are numb with little to no feeling;

  c) pain radiating down shoulders to elbows;

  d) Bilateral arm / hand / finger numbness and tingling;

  e) neck pain and associated migraines;

  f) grinding sound in neck and pain;

  g) Emotional      difficulties, sadness,      distress    and   stress   on
     marriage;

  h) Sleep disturbances and fatigue;

  i) Pain shooting pain through shoulders and arms;

  j) Grief as the trip on US 131 was to attend Gary’s mother’s
     funeral and instead both he and wife transported to
     Metropolitan Hospital.



                                      6
      Case 1:21-cv-00472 ECF No. 1, PageID.7 Filed 06/08/21 Page 7 of 14




14.   As a result of the accident, Therissa sustained permanent

severe and serious objective impairment of important physical,

mental, and psychological functions, some particulars of which

are as follows:

      a) MRI reflects right shoulder impingement partial articular

tear and aggravation to the acromioclavicular joint. The shoulder

impingement is at the top outer edge of the acromion rubbing

against and impinging on the rotator cuff muscles, causing pain

and irritation.

      b) The objective injury in a) above involves pain in all

kinds of movements the right shoulder and arm.

      c)    The objective impairments affect decreased ability to

normal household activities, including vacuuming, washing, and

general household duties as well as self-grooming.

      d)    the objective impairments limit the amount of activity

Therissa can participate in.

e)    tail bone/Coccyx impairment; cannot sit or ride vehicles or

ride a bike; only sit on chair with cushion, sitting after 10

minutes Therissa is sore and 15-20 minutes results in real pain.

f)     no   longer   sit   in   prolonged   situations,    has   obliterated

Therissa ability to ride a bike or sit in canoe as once was so

                                      7
      Case 1:21-cv-00472 ECF No. 1, PageID.8 Filed 06/08/21 Page 8 of 14




enjoying to do;

g) embarrassment to bring cushion to sit everywhere

h) no longer enjoy outdoor activities such as four-wheeler rides.



15.       Gary and Therissa has sustained severe permanent, total, or

partial     disability      and   has   suffered,     is    suffering,    and   will

continue to suffer severe and extreme pain on a daily basis for

the remainder of their lives. The Plaintiffs will require therapy,

counselling, and pain-relieving medication for the foreseeable

future, which will only provide temporary relief from the various

injuries and pain that the Plaintiffs are constantly subject to

on    a    daily   basis.         Furthermore,   both       suffer   from     severe

frustration because of the limitations that the injuries have

placed     upon    them   and     their   inability        to   engage   in   normal

recreational, social, personal and work activities.

16.   The     Plaintiffs      will      more   than    likely      develop      other

difficulties, such as premature arthritis, in their injured areas,

which will subject them to further pain and disability in the

future.

15.   The Plaintiffs have sustained a reduction of their quality

of life and enjoyment of life because of Gary’s on-going pain and

                                          8
      Case 1:21-cv-00472 ECF No. 1, PageID.9 Filed 06/08/21 Page 9 of 14




restrictions         that   the    injuries        have    placed       upon    him.      The

Plaintiffs have suffered loss and diminution of enjoyment of life

and of the amenities of life.                 The Plaintiffs were active prior

to the accident and, because of the seriousness of injuries, they

have been unable to participate in many of the usual household

activities      and    hobbies     to    same      degree    and       enthusiasm      before

without pain.

17.    The Plaintiffs have sustained a loss of housekeeping/home

maintenance capacity in that they are unable to engage in their

usual housekeeping and home maintenance tasks.                               The Plaintiffs

have suffered a significant impingement of daily functioning in

that Gary and Therissa are having a great deal of difficulty with

or    is    unable    to    participate       in   completing          the    normal     daily

activities of daily living.


18.    At    the     time   of    the    accident,        Gary    was    a     hard-working

electrician with 20+ years of experience who works with his hands

every day. The accident has a direct and major impact on his

employment         opportunities        and   family      and     he    is     now   a    less

marketable individual, having suffered a loss of competitiveness

in the labor market.              Gary’s working capacity has been greatly

diminished and he is now a marginal worker.                      His job opportunities
                                              9
      Case 1:21-cv-00472 ECF No. 1, PageID.10 Filed 06/08/21 Page 10 of 14




have been severely impaired and he has sustained a loss of

competitive advantage, and marketability.

19.           The Plaintiffs hereby claim past, present, and future

health     care,       attendant    care,   caregiver,    and    other     costs   and

expenses      which      as    of   yet   have   not    been    ascertained,       full

particulars of which will be provided for at trial.


20.      As   a    result      of   the   Defendant’s    gross      negligence,    the

Plaintiffs has incurred and will continue to incur various special

damages, including but not limited to loss of income, medical,

hospital, and other out-of-pocket expenses, the full particulars

of which      proven at trial.


21.     The Defendant driving at excessive speeds on US 131 South

was cited with driving too fast for conditions and is negligence

per se.

22.     The Plaintiffs states that the collision arose solely and

proximately from the direct gross negligence of the Defendant,

travelling        at    an    excessive   rate   of    speed   on    the   road;   the

particulars of such negligence include, but are not limited to:

  a) He failed to have his motor vehicle under proper control;

  b) He was not keeping a proper lookout;


                                            10
Case 1:21-cv-00472 ECF No. 1, PageID.11 Filed 06/08/21 Page 11 of 14




c) He failed to apply his brakes or, in the alternative, he
   failed to apply his brakes in a manner calculated to avoid a
   collision or, in the alternative, his brakes were defective;

d) He was driving without due care and attention contrary to
   the Highway Driving Laws of Michigan and amendments thereto;

e) He was an incompetent driver lacking in reasonable skill and
   ability and ought not to have attempted to operate his motor
   vehicle on the occasion in question;

f) He failed to take any steps to avoid a collision which he
   knew or ought to have known was about to occur;

g) He created an emergency and a situation of danger;

h) He had the last clear chance to avoid a collision and failed
   to take advantage of it;


i) On the occasion in question, he was an incompetent operator
   lacking in reasonable skill and self-command and ought not
   to have attempted to operate the vehicle;


j) He failed to pay proper and adequate attention to the roadway
   and other vehicles and as such failed to institute
   appropriate defensive measures given the condition of the
   roadway and/or the actions of other drivers prior to the
   collision in general;
k) He was dialing, texting, or talking on a cellular telephone
   just before while speeding or was otherwise distracted by
   the GPS or other equipment.

l) He failed to exercise due care and skill in the management
   of the motor vehicle, given the day the accident occurred;

m) He allowed    himself   to   be    distracted   when   the   accident
   occurred;

n) He was travelling in the wrong direction on the said highway,
   thereby causing the collision between the two vehicles.
                                 11
      Case 1:21-cv-00472 ECF No. 1, PageID.12 Filed 06/08/21 Page 12 of 14




23.     The Plaintiffs claim damages against the Defendant’s Estate

for the following:


  a) Damages for pain and suffering, loss of enjoyment of life,
     loss of amenities, psychological damage, mental distress,
     and emotional turmoil in the amount of $500,000.00;

  b) Damages for loss of income, competitive advantage, and loss
     of earning capacity;

  c) Other pecuniary damages, including but not limited to past,
     present, and future health care, attendant care, caregiver,
     and other costs and expenses which may flow from the
     collision and the injuries and which have not yet become
     apparent to the Plaintiff;

  d) Damages for loss of housekeeping/home maintenance capacity
     in the amount of $200,000.00;

  e) Special damages, amounting to all medical, hospital, and
     other out-of-pocket expenses incurred to the date of
     judgment;

  f) Substantial indemnity costs or, in the alternative, partial
     indemnity costs;

  g) Pre-judgment and post-judgment interest;

  h) Such further and other relief as to this Honorable Court may
     deem just and proper.


24.     Prior to this accident, Plaintiffs past medical history did

not reflect any serious or disabling injuries. They were both

young     and   had   no   significant        physical   complaints   and   fully

employed and functional for over 20 years.
                                         12
      Case 1:21-cv-00472 ECF No. 1, PageID.13 Filed 06/08/21 Page 13 of 14




25.     The Plaintiff claims declaratory relief from the court as to

the Liability of Defendant leaving damages as the sole issue

before the jury or court.

                              LOSS OF CONSORTIUM

27.     Plaintiffs repeat and allege each and every allegation in

paragraphs “1”through-“26” with the same force and effect as

though fully set forth herein.

28.     At the time of the accident complained of in the Plaintiffs'

Complaint, the Plaintiffs were married and that the Plaintiffs

continue to be married and were young and healthy people.

29.     That as a result of the wrongful and negligent acts of the

Defendant, the Plaintiffs were caused to suffer, and will continue

to suffer in the future, loss of consortium, loss of society,

affection,      assistance,    and   conjugal    fellowship,    all   to     the

detriment of their marital relationship.

30.     That all the injuries and damages are solely and proximately

caused by the negligence of the Defendant.

        WHEREFORE, the Plaintiffs jointly as husband and wife, demand

judgment against the Defendant, jointly and severally, in the

amount of SIX HUNDRED FIFTY THOUSAND DOLLARS ($650,000.00), plus

costs, pre-judgment interest, post judgment interest, and any


                                       13
   Case 1:21-cv-00472 ECF No. 1, PageID.14 Filed 06/08/21 Page 14 of 14




other costs this court deems appropriate.

     WHEREFORE, the Plaintiff respectfully requests that this

Honorable Court (a) enter a judgment in favor of the Plaintiffs

and against the Defendant for lost, future and diminution in the

future   wages,   (b)   award   the    Plaintiff   general   damages      for

physical, emotional and mental pain and suffering, (c) grant

Plaintiffs such additional relief as the Court deems just and

equitable, (d) for other damages to that the Court finds plaintiff

is entitled, and for such interest, costs, and counsel fees as

the Court may deem just and proper.

                        DEMAND FOR JURY TRIAL


     Pursuant to Rule 38 of the Federal Rules of Civil Procedure,

the Plaintiffs/Victims demand trial by jury of all issues so

triable.


Date: June 8, 2021
                                  Respectfully submitted,

                                   /s/Lyle Andrew Peck
                                   LYLE ANDREW PECK, ESQ.
                                   PECK & ASSOCIATES
                                   Attorneys & Counselors
                                   430 E. Lake Street
                                   Petoskey, MI. 49770
                                   PH (231) 487 0788
                                   Email: lyleandrewpeck@gmail.com

                                      14
